902 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jabir Na'im PASHA;  Fred Graves, Plaintiffs-Appellants,andMansa Musa Abdul Bakal;  Marselle J. Bowers, Plaintiffs,v.Arnold J. HOPKINS, Commissioner;  HOWARD N. LYLES, Warden;BERNARD SMITH, Assistant Warden;  CYNTHIADISTANCE, Volunteer, Defendants-Appellees.
No. 89-6752.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 17, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (C/A No. 87-1642-R)
Jabir Na'im Pasha and Fred Graves, appellants pro se.
Richard M. Kastendieck, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Jabir Na'im Pasha and Fred Graves appeal from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendations of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pasha v. Hopkins, C/A No. 87-1642-R (D.Md. June 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED